            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

UNITED STATES OF AMERICA

vs.                                           Case No. 3:20cr6/TKW

JULIO CESAR AGUILAR-MORENO
_________________________________________________________________

                    ACCEPTANCE OF PLEA OF GUILTY

      Pursuant to the Report and Recommendation of the United States Magistrate

Judge, to which there have been no timely objections, and subject to this Court=s

consideration of the Plea Agreement pursuant to Fed. R. Crim. P. 11, the plea of

guilty of the Defendant, JULIO CESAR AGUILAR-MORENO, to the lesser

included offense of transporting aliens who had entered the U.S. in violation of the

law, 8 U.S.C. 1324(a)(1)(A)(ii) and 1324 (a)(1)(B)(ii), and is hereby ACCEPTED.

All parties shall appear before this Court for sentencing as directed.

      DONE and ORDERED this 6th day of March, 2020.

                                  T. Kent Wetherell, II
                                 T. KENT WETHERELL, II
                                 UNITED STATES DISTRICT JUDGE
